Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-22-00305-CV

                                  IN THE INTEREST OF D.M.T., a Child

                       From the 438th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2021EM03084
                               Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:           Luz Elena D. Chapa, Justice
                   Irene Rios Justice
                   Beth Watkins, Justice

Delivered and Filed: August 3, 2022

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due June 13, 2022, but it was not filed. On June 22, 2022, the clerk

filed a notification of late record stating the clerk’s record was not filed because appellant, E.J.T.,

has not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not

entitled to the record without paying the fee. 1

           On June 27, 2022, we ordered appellant to provide written proof to this court by July 7,

2022 that either: (1) the clerk’s fee has been paid or arrangements had been made to pay the clerk’s

fee; or (2) he was entitled to appeal without paying the clerk’s fee. We cautioned that if he failed

to file such proof within the time provided, this appeal would be dismissed for want of prosecution.



1
 To protect the identity of the minor child, we refer to appellant by his initials and to the child by his initials. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8.
                                                                                  04-22-00305-CV


See TEX. R. APP. P. 37.3(b). Appellant has not filed a response, and our clerk’s office contacted

the Bexar County District Clerk’s Office and was advised no payment has been received.

       Accordingly, this appeal is dismissed for want of prosecution. See id.


                                                PER CURIAM




                                              -2-